STRUCKMEYER, Chief Justice
(concurring) .
The trial judge could have found from a consideration of all the evidence and the reasonable inference to be drawn therefrom that this was not the normal case of devotion and affection which one spouse usually holds for the other. Almost from the time McCauley first met decedent he sought to obtain money from her. Long before they were married decedent supplied Mc-Cauley with funds with which to take her out. At one time she loaned him $750. At another time she co-signed a $1,000 note with him for his benefit. He tried to acquire her automobile worth $2,000 for $100 and endeavored to sell to the trustees of her trust a $7,100 note for $7,000 when in fact the note had been discounted by $2,-500.
It is possible to conclude that McCauley’s relationship with decedent was one of almost continuous misrepresentations. In addition to the outright fraud involved in the instance of the foregoing note, McCauley represented to decedent that her stepfather and the trustees of the trust were cheating her, facts which were wholly untrue. Because of these misrepresentations, many of decedent’s closest friends and advisors were alienated from her.
At the time when decedent first met McCauley, she lived with her mother. Some five or six months later she moved out of her mother’s residence. McCauley misrepresented to decedent that her mother had bribed the jurors in the habeas corpus case by paying them each $1,000. Their relationship became so estranged that decedent’s mother sided with decedent’s former husband when he sought, successfully, to obtain the custody of decedent’s minor daughter by reason of the misconduct of McCauley with decedent. McCauley even prevailed upon decedent to discharge her household servants of many years employment. Finally, he moved with her to Phoenix where she died.
McCauley arranged with decedent to engage an attorney who had known Mc-Cauley and his father and brother but had never met decedent. This attorney was employed to break the trust which decedent had set up for the benefit of her two children. He also drew the will here questioned in this litigation. This will was signed one year after McCauley’s marriage to decedent. It left fifty per cent of her estate to him. The reason it did not leave the entire estate to him was because one of the attorneys advised that there would be a better chance of resisting a will contest if McCauley were given less than the whole.
This is a case which establishes that from the beginning McCauley dominated this woman, who admittedly had a weakness for men, to his own financial benefit. It taxes my credulity far beyond the breaking point to believe that this domination did not amount to undue influence.